                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

FAUSTO MORAN                                       CIVIL ACTION

VERSUS                                             NO. 18-13673


AMERICAN BANKERS INSURANCE                         SECTION: “B”(1)
CO. OF FLORIDA,

                           ORDER AND REASONS


      IT IS ORDERED that plaintiff Fausto Moran’s motion for new

trial, construed under Federal Rule of Civil Procedure 54(b) as a

request for reconsideration of a summary judgment ruling is DENIED.

(See Rec. Docs. 27, 30, 31)

      FACTS AND PROCEDURAL HISTORY

      We adopt the factual findings from the summary judgment ruling

at issue, granting defendant American Bankers Insurance Company of

Florida, Inc.’s (“ABICF”) motion for summary judgment. See Rec. Doc.

27.

      On August 3, 2018, plaintiff filed a petition for breach of

contract and damages alleging that defendant ABICF improperly denied

his claim, despite his alleged submission of several proofs of loss

through   independent   adjuster   defendant   Pilot   Flood   Management

(“Pilot”).   See Rec. Doc. 13-1 at 2. Defendants ABICF filed a motion

for summary judgment as to all claims levied against them on January

17, 2019. Rec. Doc. 13. This Court subsequently granted defendant’s

motion for summary judgment due to plaintiff’s failure to raise a

                                     1
genuine dispute of material fact regarding the submission of a timely

Proof of Loss. Rec. Doc. 27 at 8 (“Plaintiff’s exhibits do not

constitute timely proof of loss. His exhibits must do more than

‘undercut’ ABICF’s assertions. They must create a genuine issue of

material fact and they do not.”) (internal citations omitted).

     LAW AND ANALYSIS

     Federal Rule of Civil Procedure 54(b) provides the district

court with “the inherent procedural power to reconsider, rescind, or

modify an interlocutory order for cause seen by it to be sufficient.”

Castrillo v. Am. Home Mortg. Servicing, Inc., No. 09-4369, 2010 WL

1424398, at *3 (E.D. La. Apr. 5, 2010) (citing Melancon v. Texaco,

Inc., 659 F. 2d 551, 553 (5th Cir. 1981). The district court’s

discretion    is   broad   when   determining   whether   a   motion   for

reconsideration has merit; however, “it is exercised sparingly in

order to forestall the perpetual reexamination of orders and the

resulting burdens and delays.” Id. (citing 18b Charles A. Wright et

al., Fed. Prac. & Proc. § 4478.1 (2d ed.). “The general practice of

courts in the Eastern District of Louisiana has been to evaluate

Rule 54(b) motions to reconsider interlocutory orders under the same

standards that govern Rule 59(e) motions to alter or amend a final

judgment.” Hoffman v. Bailey, No. 13-5153, 2015 WL 9315785, at *7

(E.D. La. Dec. 23, 2015).

     A Rule 59(e) motion calls into question the correctness of a

judgment.    In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir.

                                     2
2002). Rule 59(e) serves “the narrow purpose of allowing a party to

correct manifest errors of law or fact or to present newly discovered

evidence.” Basinkeeper v. Bostick, 663 F. App'x 291, 294 (5th Cir.

2016) (quoting Waltman v. Int'l Paper Co., 875 F.2d 468, 473 (5th

Cir. 1989)). Amending a judgment is appropriate under Rule 59(e):

“(1) where there has been an intervening change in the controlling

law; (2) where the movant presents newly discovered evidence that

was previously unavailable; or (3) to correct a manifest error of

law or fact.” Berezowsky v. Rendon Ojeda, 652 F. App'x 249, 251 (5th

Cir. 2016) (quoting Demahy v. Schwarz Pharma, Inc., 702 F.3d 177,

182 (5th Cir. 2012)). Because Rule 59(e) has a “narrow purpose,” the

Fifth Circuit has “observed that [r]econsideration of a judgment

after its entry is an extraordinary remedy that should be used

sparingly.” Id. (quoting Templet v. HydroChem Inc., 367 F.3d 473,

479 (5th Cir. 2004)). Thus, “a motion for reconsideration is not the

proper vehicle for rehashing evidence, legal theories, or arguments

that could have been offered or raised before the entry of judgment.”

Id. (quoting Templet, 367 F.3d at 479). “When there exists no

independent reason for reconsideration other than mere disagreement

with a prior order, reconsideration is a waste of judicial time and

resources and should not be granted.” Ferraro v. Liberty Mut. Ins.

Co., Case No. 13-4992, 2014 U.S. Dist. LEXIS 148294 at*2-3 (E.D. La.

Oct. 17, 2014).




                                  3
      Plaintiff asserts that an improper credibility determination

was conducted regarding the affidavit attached to defendant’s motion

for summary judgment. Rec. Doc. 13-2. However, this Court made no

such credibility determination, as plaintiff failed to properly

contradict the information set out in defendant’s affidavit to create

a genuine dispute of material fact. The previously issued Order and

Reasons (Rec. Doc. 27) determined that plaintiff’s attached exhibits

in opposition to defendant’s summary judgment, did not create a

genuine dispute of material fact. Id. at 8. Importantly, it noted

that plaintiff’s exhibits did not constitute timely Proof of Loss.

Id.   Further,     plaintiff's      submitted     exhibits      must   do    more    than

undercut,   in    conclusory     fashion,      ABICF’s   assertions.        They    must

create a genuine issue of material fact and they do not. Plaintiff’s

second request for an assumption or inference of a properly submitted

Proof of Loss fails. Admissible material evidence of plaintiff’s

submission of proof of loss is lacking here.

      Plaintiff argues now that a partial payment by defendant on

plaintiff’s      claim   supports    his   contention     for    inferring     timely

submission of a proof of loss. This argument fails as courts have

consistently held that it is improper to raise an argument that could

have been presented in opposition to the initial motion for summary

judgment. Marseilles Homeowners Condominium Ass’n Inc. v. Nat. Ins.

Co., 542 F.3d 1053, 1059 (5th Cir. 2008)(holding that a district

court did not abuse its discretion to deny an opportunity to raise

                                           4
a claim that “could, and should, have been made before [a] judgment

issued.”); Roberts v. Johnson & Johnson, Inc., No. CV 16-3991, 2017

WL 2720123, at *2 (E.D. La. June 22, 2017)(“Rule 59(e) does not exist

to allow Plaintiffs to rehash arguments that were made or could have

been made prior to entry of the Order.”). Further, Fifth Circuit

precedent has consistently rejected similar challenges to Proof of

Loss requirements in instances where payments have been previously

tendered. Id. (see Marseilles Homeowners Condominium Ass’n, Inc. v.

Fid. Nat. Ins. Co., 542 F.3d 1053, 1055-56 (5th Cir. 2008) and

Richardson v. Am. Bankers Ins. Co. of Florida, 279 F. App’x 295, 298

(5th Cir. 2008).

     Plaintiff did not raise a prematurity argument or need for

discovery in his opposition to defendant’s summary judgment. Further

nothing has been shown to explain why those arguments could not have

been presented before the Order and Reasons at issue was issued.


      New Orleans, Louisiana this 2nd day of March 2020




                                ___________________________________
                                SENIOR UNITED STATES DISTRICT JUDGE




                                  5
